Citation Nr: 9923266	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  93-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to June 
1959, from August 1959 to July 1965, from August 1966 to June 
1968, from September 1968 to September 1970, and from 
November 1970 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a rating decision in January 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  By a decision of June 19, 1995, the Board 
denied the veteran's claims of entitlement to evaluation in 
excess of 20 percent for right and left knee disabilities.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(Court), which, pursuant to a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's June 19, 1995 decision and remanded the case to the 
Board for further proceedings.  [citation redacted].

In July 1997, the Board remanded this case to the RO.  While 
the case was in remand status, rating action in December 1997 
assigned evaluations of 30 percent for the veteran's right 
and left knee disabilities.  The case was returned to the 
Board in May 1999.


FINDINGS OF FACT

1.  Traumatic arthritis of the right knee is primarily 
manifested by pain on use; the disability is productive of 
severe impairment.

2.  Traumatic arthritis of the left knee is primarily 
manifested by pain on use; the disability is productive of 
severe impairment.


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 30 percent for traumatic arthritis of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  3.321(b)(1), 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5260, 5261 (1998).

2. The schedular and extraschedular criteria for an 
evaluation in excess of 30 percent for traumatic arthritis of 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§  3.321(b)(1), 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the service medical records discloses that the 
veteran was treated on numerous occasions for bilateral knee 
symptomatology, and X-rays revealed calcification and bony 
overgrowths.

A January 1979 VA examination disclosed degenerative joint 
disease in both knees.

In a rating decision of February 1979, the RO granted 
entitlement to service connection for residuals of trauma to 
both knees, and assigned 10 percent disability evaluations.

VA outpatient treatment reports in December 1980 showed that 
the veteran had bilateral knee osteoarthritis, worse on the 
left.  A knee brace with a free lateral hinge was to be 
provided for the left knee.

By a rating decision of March 1981, the RO granted increased 
evaluations of 20 percent for residuals of trauma to both 
knees.

A June 1982 VA medical examination concluded with a finding 
of mild degenerative joint disease of both knees, with 
calcification of medial collateral ligaments due to trauma.

VA outpatient treatment reports in 1991 showed that the 
veteran was treated for complaints of bilateral knee pain, 
which was noted to be consistent with degenerative joint 
disease.

At a February 1992 VA orthopedic examination, the veteran 
stated that he was wearing knee cages on both knees for 
support and to control an arthritic problem.  His walking 
endurance was limited to less than one block, and he used a 
cane.  If he took his medications regularly, he did well.  On 
examination of the knees, the veteran stood with a moderate 
varus deformity of both knees, about equal.  There was no 
heat or effusion, and no popliteal masses.  Both knees 
extended fully.  The right knee flexed to 130 degrees; and 
the left knee flexed to 125 degrees.  There was some medial 
and ligament play related to varus gonarthrosis.  The 
cruciate ligaments were intact.  Rotational motion to the 
knees caused tenderness and pain at the medial joint space.  
No McMurray or locking signs were elicited.  X-rays showed 
loss of medial joint space on both knees.  The right knee 
showed a spur-like development at the adductor tubercle.  The 
left knee showed similar findings, with increased loss of 
medial joint space and a large hypertrophic ossification over 
the adductor tubercle (Pellegrini-Stieda disease).  The 
diagnosis was degenerative gonarthrosis of the knee, 
bilaterally.

A VA June 1992 outpatient treatment report showed that 
examination of the knees disclosed mild to moderate 
mediolateral laxity, left greater than right.  There was no 
anteroposterior laxity.  Crepitus was present, and there was 
full range of motion.  X-rays of the knees revealed narrowing 
of the medial compartments.

An August 1992 VA outpatient treatment report showed that the 
knees had worsened since the last examination.  There was now 
baseline pain, which increased with walking.  The appellant 
used two elastic knee braces with metal hinges.  On 
examination, there was functional range of motion, with pain.  
Flexion was to about 100 degrees.  Crepitus and popping were 
present.  There was no effusion.

At a September 1992 VA orthopedic examination, the veteran 
stated that he was using bilateral hinged knee sleeve braces.  
He walked about a block on an average day but was limited by 
his knees and his back.  On examination of the knees, there 
was no effusion.  There was mild varus deformity of both 
knees.  Left knee range of motion was 0 degrees to 
105 degrees; right knee range of motion was 0 degrees to 
112 degrees.  There was varus pseudolaxity of both knees but 
no other significant medial or lateral laxity.  Lachman's 
test was negative.  X-rays showed severe degenerative 
osteoarthritis of both knees, with diffusely narrow joint 
spaces, particularly medial, which gave a bone-on-knee 
appearance.  There was a Pellegrini-Stiedal lesion of the 
left knee, indicative of an old medial collateral ligament 
injury.  The clinical assessment was severe degenerative 
osteoarthritis of both knees.

At a VA domiciliary clinic in February 1996, the veteran 
stated that he was able to walk farther, with less 
discomfort, then when last seen.  He had bilateral knee 
braces.  There was edema of both knees.

In June 1997, at a VA ambulatory care clinic, the veteran's 
right knee was aspirated.  At a VA physical therapy service, 
the veteran was issued axillary crutches and instructed in 
their use.

At a VA orthopedic examination in September 1997, the veteran 
was wearing bilateral elastic knee braces, with hinges, 
provided by VA.  He stated that he occasionally used a cane 
for ambulation, but did not bring it on the day of the 
examination.  He stated that he used over-the-counter 
medications for pain, which did provide him with relief.

On examination, the veteran ambulated with a cautious gait, 
without ambulatory aids.  He stood with moderate varus 
alignments at both knees.  The right knee had no effusion; 
there was no patellofemoral crepitus or compression pain; 
there was moderate medial joint line tenderness.  Range of 
motion of the right knee was from 0 degrees to 120 degrees.  
A ligament examination of the right knee was unremarkable.

There was a varus alignment of the left knee; there were no 
particular patellofemoral symptoms of the left knee; there 
was moderate medial joint line tenderness; there was no 
effusion; and examination of the ligaments of the left knee 
was unremarkable.

VA X-rays were reviewed which showed severe medial joint line 
narrowing of both knees, with secondary arthritic changes.  
There was bone-on-bone appearance in the medial compartments.  
The right knee exhibited a slight osteophyte in the femoral 
insertion of the medial collateral ligament.  The left knee 
exhibited a large ossification in the proximal portion of the 
medial collateral ligament, a so-called Pellegrini-Stieda 
lesion, which implied prior medial collateral ligament injury 
of the left knee.

The assessment was osteoarthrosis of the knees, with X-ray 
evidence suggesting prior medial collateral ligament sprains.  
The examiner commented that the veteran had severe 
osteoarthrosis of the knees, with pain, which impacted his 
ability to ambulate, squat, or bend his knees.  The examiner 
stated that the veteran was a candidate for total knee 
arthroplasties.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion, under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.

Diagnostic Code 5260 provides that a 10 percent evaluation 
requires limitation of flexion of a leg to 45 degrees.  
Diagnostic Code 5261 provides that a 10 percent evaluation 
requires limitation of extension of a leg to 10 degrees.  In 
the veteran's case, VA examinations have not demonstrated 
limitation of motion which would warrant compensable ratings 
under Diagnostic Codes 5260 or 5261.  In addition, Diagnostic 
Code 5256, pertaining to ankylosis of a knee, is not 
applicable in the veteran's case, as ankylosis has not been 
demonstrated.

Diagnostic Code 5257 provides a maximum schedular evaluation 
of 30 percent for severe impairment of a knee, with recurrent 
subluxation or lateral instability.  As noted above, while 
this case was in remand status, 30 percent evaluations for 
disabilities of the right knee and left knee were assigned.  
VA's rating schedule does not provide a schedular evaluation 
in excess of 30 percent for the veteran's bilateral knee 
disorders and thus, entitlement to schedular evaluation in 
excess of 30 percent is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5260, 5261.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case the disability 
picture presented by the veteran's bilateral knee disorders 
is not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and, therefore, 
an evaluation on an extraschedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1). 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

An increased evaluation for traumatic arthritis of the right 
knee is denied.  

An increased evaluation for traumatic arthritis of the left 
knee is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

